 1   WO
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                             FOR THE DISTRICT OF ARIZONA
 8
 9   Kristina Rueling,                               No. CV-18-00568-PHX-BSB
10                Plaintiff,                         ORDER
11   v.
12   MOBIT LLC, et al.,
13                Defendants.
14
15          Plaintiff Kristina Rueling has filed a “Motion for Attorneys’ Fees and Costs.”
16   (Doc. 25.) Defendants MOBIT LLC and James Koch (“Defendants”) have filed an
17   “Opposition to Plaintiff’s Motion for Attorneys’ Fees and Costs and Cross-Motion for
18   Attorneys’ Fees.” (Doc. 26.) The motions are fully briefed. (Docs. 27, 28.) As set forth
19   below, the Court denies Plaintiff’s and Defendants’ motions.
20   I.     Background
21          In her complaint, Plaintiff asserted claims for failure to pay minimum wages under
22   the Fair Labor Standards Act (“FLSA”), 29 U.S.C. §§ 201-219, and failure to make
23   timely payment of wages under the Arizona Wage Act, Ariz. Rev. Stat. §§ 23-351, 23-
24   353, and 23-355.      (Doc. 1.)    Plaintiff sought to recover unpaid minimum wage
25   compensation, liquidated damages, and statutory penalties for Defendants’ alleged
26   violations of the FLSA (id. at ¶ 2), as well as unpaid wages, treble damages, and statutory
27   penalties for Defendants’ alleged violations of the Arizona Wage Act. (Id. at ¶ 3.)
28
 1          In response, Defendants filed a motion to dismiss for lack of subject matter
 2   jurisdiction. (Doc. 10.) Defendants argued that Plaintiff’s FLSA minimum wage claim
 3   was moot because a non-party, MOBIT Technologies Ltd., the New Zealand company
 4   that had contracted with Plaintiff, had wired $5,000 to Plaintiff’s bank account. (Id. at 2.)
 5   Defendants asserted that this amount covered the wages allegedly owed to Plaintiff under
 6   her contract, plus an additional sum. (Id., Ex. 1 at ¶ 8.)
 7          The Court found that Plaintiff’s minimum wage claim under the FLSA was moot
 8   because Plaintiff “ha[d] been fully compensated for all possible damages under the
 9   FLSA.” (Doc. 23 at 10.) Therefore, the Court granted Defendants’ motion to dismiss
10   Plaintiff’s FLSA claim. The Court declined to exercise supplemental jurisdiction over
11   Plaintiff’s claim under the Arizona Wage Act and dismissed this matter in its entirety.
12   (Id. at 9-10.)
13   II.    Plaintiff’s Motion for Attorney’s Fees
14          In her motion for attorney’s fees, Plaintiff argues that she is the prevailing party on
15   her FLSA minimum wage claim, even though she did not obtain a favorable judgment,
16   and therefore she is entitled to an award of attorney’s fees. (Doc. 25 at 2-3.) In their
17   response to Plaintiff’s motion, Defendants argue that they are not Plaintiff’s employers
18   and therefore she has named the wrong parties as defendants. (Doc. 26 at 3.) In her
19   reply, Plaintiff argues that Defendants have waived this argument because they did not
20   move to dismiss her claims on this basis. (Doc. 27 at 2.) Finally, Plaintiff argues that the
21   Defendants are liable for her FLSA minimum wage claims because they were “joint
22   employers” with non-parties MOBIT Technologies, Ltd. and Sean McDonald. (Id.) The
23   Court considers these arguments below.
24          A.        Plaintiff’s Status as Prevailing Party Without a Favorable Judgment
25          In her motion for attorney’s fees, Plaintiff asserts that she is the prevailing party
26   on her FLSA minimum wage claim and therefore she is entitled to an award of attorney’s
27   fees and costs under 29 U.S.C. § 216(b). (Doc. 25 at 2-3.) Relying on Orozco v.
28   Borenstein, Plaintiff asserts that although she did not obtain a judgment in her favor, she


                                                  -2-
 1   prevailed on her FLSA claims because the lawsuit she filed caused Defendants to pay the
 2   alleged unpaid wages. (Id. at 3 (citing Orozco v. Borenstein, 2013 WL 4543836, at *2
 3   (D. Ariz. Aug. 18, 2013)).)      In Orozco, the court dismissed the plaintiff’s FLSA
 4   minimum wage claim as moot after the defendant paid the unpaid wages and liquidated
 5   damages. Orozco, 2013 WL 4543836, at *2. The court held that even though plaintiff
 6   did not obtain a favorable judgment on his FLSA minimum wage claim, he was the
 7   prevailing party and entitled to attorney’s fees because the filing of the lawsuit caused
 8   defendants to pay the unpaid wages. Id. In Orozco, the court addressed circumstances
 9   that are similar to this case. In both cases, after filing suit, but before a favorable
10   judgment or settlement, the plaintiffs received full compensation for their claims and
11   their claims were dismissed as moot. Thus, the court’s decision in Orozco supports
12   Plaintiff’s argument that, in some circumstances, a favorable judgment is not required for
13   an award of attorney’s fees under the FLSA.
14          The Orozco decision, however, does not address the issue presented in this case—
15   whether Defendants were Plaintiff’s employer and thus can be liable for her FLSA wage
16   claims or attorney’s fees. In Orozco, the defendants filed an answer and admitted that
17   they employed the plaintiff, that they were an enterprise engaged in commerce with an
18   annual gross volume of sales or business of not less than $500,000, and that they were an
19   employer. Orozco v. Borenstein, et al, CV 11-2305-PHX-FJM, Doc. 11 at ¶¶ 1, 15, and
20   16. In contrast, in this case Defendants have consistently asserted that they are not
21   Plaintiff’s employer. Therefore, the Court concludes that Plaintiff’s reliance on Orozco
22   to support her claim for attorney’s fees is misplaced.
23          In their response to Plaintiff’s motion for attorney’s fees, Defendants argue that
24   Plaintiff did not prevail on her FLSA claim because the Court granted Defendants’
25   motion to dismiss and entered judgment in their favor.1 (Doc. 26 at 4.) The Court,
26   however, does not address the parties’ arguments on whether Plaintiff should be
27   1
        Although Defendants do not cite authority to support this argument, the Eleventh
     Circuit has held, in circumstances similar to this case, that “[t]he FLSA plainly requires
28   that the plaintiff receive a judgment in his favor to be entitled to attorney’s fees and
     costs.” Dionne v. Floormasters Enters., Inc., 667 F.3d 1199, 1205-06 (11th Cir. 2012)

                                                 -3-
 1   considered the prevailing party in the absence of a favorable judgment. Instead, as set
 2   forth below, the Court concludes that Plaintiff did not establish an essential element of
 3   her FLSA claim—that Defendants were her employers—and therefore she did not
 4   establish their liability under the FLSA for damages or attorney’s fees.
 5          B.     Defendants Did Not Waive Defenses to Merits of Plaintiff’s Claims
 6          Plaintiff argues that Defendants waived any argument that they were not her
 7   employers because they did not move to dismiss the complaint on this basis.
 8   (Doc. 27 at 2.) Plaintiff argues that Defendants should have asserted that they were not
 9   her employer “in the pre-judgment phase of this lawsuit.” (Id.) Plaintiff does not provide
10   any support for her suggestion that a defendant who files a motion to dismiss for lack of
11   subject matter jurisdiction, before answering, is required to move to dismiss on every
12   available basis.
13          Defendants’ assertion that they are not Plaintiff’s employer is a defense to the
14   merits of Plaintiff’s FLSA minimum wage claim. See 29 U.S.C. § 216(b) (addressing an
15   employer’s liability for unpaid wages and attorney’s fees); Richardson v. Alaska Airlines,
16   Inc., 750 F.2d 763, 766 (9th Cir. 1984) (holding that the Age Discrimination in
17   Employment Act, which incorporates the remedial provisions of the FLSA including the
18   attorney’s fee provisions of § 216(b), does not allow an award of attorney’s fees against a
19   non-employer). A defense to the merits of a plaintiff’s claims is not waived because a
20   defendant files a motion to dismiss for lack of subject matter jurisdiction, before filing an
21   answer, and does not argue its defense to the merits of the claim in that motion. See Fed.
22   R. Civ. P. 12(b); Steel Co. v. Citizens for a Better Env’t, 523 U.S. 83, 101 (1998)
23   (rejecting doctrine of “‘hypothetical jurisdiction’ that would allow a court to resolve
24   questions of law when its jurisdiction is in doubt” and explaining that “Article III
25   jurisdiction is always an antecedent question.”).
26          Therefore, the Court concludes that Defendants were not required to move to
27   dismiss the complaint on the basis that they were not Plaintiff’s employers, either before
28


                                                 -4-
 1   filing their motion for lack of subject matter jurisdiction or as part of that motion, and
 2   therefore they did not waive this argument.
 3           C.     The FLSA Imposes Liability for Wage Claims on Employers
 4           The FLSA requires employers to pay their employees a minimum hourly wage and
 5   overtime compensation. See 29 U.S.C. § 206 (“[e]very employer shall pay to each of his
 6   employees . . . wages at the following rates: . . .”), § 207(a)(1) (“no employer shall
 7   employ any of his employees . . . for a workweek longer than forty hours unless such
 8   employee receives compensation for his employment in excess of the hours above
 9   specified at a rate not less than one and one-half times the regular rate at which he is
10   employed.”). The FLSA creates a private right of action against any employer who
11   violates § 206 (the minimum wage requirement) or § 207 (the overtime compensation
12   requirement). See Josendis v. Wall to Wall Residence Repairs, Inc., 662 F.3d 1292, 1298
13   (11th Cir. 2011) (stating that “[i]f a covered employee is not paid the statutory wage, the
14   FLSA creates for that employee a private cause of action against his employer for the
15   recovery of unpaid overtime wages and back pay”) (citing 29 U.S.C. § 216(b)).
16           In its remedial provisions, the FLSA states that an employer who violates § 206 or
17   § 207 shall be liable to its employee for unpaid wages, liquidated damages, and attorney’s
18   fees:
19           Any employer who violates the provisions of section 206 or section 207 of
             this title shall be liable to the employee or employees affected in the amount
20           of their unpaid minimum wages, or their unpaid overtime compensation, as
             the case may be, and in an additional equal amount as liquidated
21           damages. . . . An action to recover the liability prescribed in the preceding
             sentences may be maintained against any employer . . . . The court in such
22           action shall, in addition to any judgment awarded to the plaintiff or
             plaintiffs, allow a reasonable attorney’s fee to be paid by the defendant,
23           and costs of the action.
24
     29 U.S.C. § 216(b) (emphasis added). The Ninth Circuit has held that this section allows
25
     recovery from an employer who violates the FLSA, and has explained that “the word
26
     ‘defendant’ is used to describe the party who may be liable for the plaintiff’s attorney’s
27
     fees . . . . [and] refers to the employer against whom the charge of violation has been
28
     brought.” Richardson, 750 F.2d at 766 (quoting 29 U.S.C. § 216(b).) Therefore, Plaintiff

                                                 -5-
 1   may not recover attorney’s fees from Defendants unless they were her employers at the
 2   time she alleges she was not paid the required minimum wage.
 3          D.     Plaintiff Did Not Establish that Defendants Were Her Employers
 4          In their motion to dismiss, Defendants asserted that Defendant MOBIT LLC is a
 5   Delaware-based company that has no employees or contractors.             (Doc. 10, Ex. 2.)
 6   Defendants further asserted that Defendant MOBIT LLC never had a contract with
 7   Plaintiff. (Id. at 2, n.2; Ex. 1 at ¶¶ 3-5.) Defendants also asserted that Plaintiff was a
 8   contractor with non-party MOBIT Technologies Ltd., and not an employee. (Id., Ex. 1 at
 9   ¶¶ 2-3.) In her response to the motion to dismiss, Plaintiff did not respond to these
10   assertions and instead referred to the actions of “MOBIT” and did not specify whether
11   she was referring to Defendant MOBIT LLC or non-party MOBIT Technologies Ltd.
12   (See Doc. 11; Doc 23 at 2.)         In its order on the motion to dismiss, the Court
13   acknowledged Defendants’ argument that they were not Plaintiff’s employer, but noted
14   that because Defendants “d[id] not seek dismissal of Plaintiff’s claims on that basis . . .
15   the Court d[id] not need to address this issue to resolve the motion to dismiss.”
16   (Doc. 23 at 2, n.1.)
17          Although Defendants asserted that they were not Plaintiff’s employers in their
18   motion to dismiss, and the Court noted Plaintiff’s failure to address this issue in its order
19   on that motion, Plaintiff does not address this issue in her motion for attorney’s fees.
20   (See Doc. 25.) Instead, Plaintiff argues that “Defendants” wired money to her bank
21   account (id. at 2), and that she is a prevailing party because “Defendants wire[d] Plaintiff
22   all of her minimum wages” after she filed suit. (Id. at 3.) Plaintiff does not refer to any
23   specific entity (MOBIT LLC or MOBIT Technologies Ltd.) in these arguments, she does
24   not argue that Defendant MOBIT LLC wired money to her bank account, and she does
25   not argue that Defendants MOBIT LLC or Koch were her employers.
26          In their response to Plaintiff’s motion for attorney’s fees, Defendants again assert
27   that Plaintiff filed this matter against the incorrect parties and that the appropriately
28   named party, if any, is not named as a defendant. (Doc. 26 at 3–4.) Defendants argue


                                                 -6-
 1   that the Court should deny Plaintiff’s motion because they were not Plaintiff’s employers
 2   and therefore Plaintiff cannot recover fees against them under the FLSA. (Id. at 3.) In
 3   her reply, Plaintiff does not dispute that she must establish that Defendants were her
 4   employers as an element of her FLSA minimum wage claim. (See Doc. 27.) Instead,
 5   Plaintiff argues that “the named Defendants were her joint employers along with two
 6   other unnamed parties that reside out of the country, MOBIT Technologies and Sean
 7   McDonald.” (Doc. 27 at 2.) Plaintiff’s argument assumes that she is an “employee” of
 8   MOBIT LLC, Koch, MOBIT Technologies Ltd., or McDonald. As set forth below,
 9   Plaintiff has not presented any information or argument to establish that she is an
10   “employee” under the FLSA.
11                   1.   The FLSA Definition of “Employee” and “Employer”
12          The FLSA defines an “employee” as an “any individual employed by an
13   employer.” 29 U.S.C. § 203(e)(1). An “‘[e]mployer’ includes any person acting directly
14   or indirectly in the interest of an employer in relation to an employee[.]” 29 U.S.C.
15   § 203(d). The determination of whether a party is an “employer” within the meaning of
16   the FLSA is a question of law. Bonnette v. Cal. Health and Welfare Agency, 704 F.2d
17   1465, 1469 (9th Cir. 1983), overruled on other grounds Garcia v. San Antonio Metro.
18   Transit Auth., 471 U.S. 1049 (1985). “Courts have adopted an expansive interpretation
19   of the definition of ‘employer’ and ‘employee’ under the FLSA, to effectuate the broad
20   remedial purpose of the [FLSA].” Real v. Driscoll Strawberry Assocs., Inc., 603 F.2d
21   748, 754 (9th Cir. 1979). Under that expansive interpretation, “employees are those who
22   as a matter of economic reality are dependent upon the business to which they render
23   service.” Id.
24          Courts often invoke the following six factors articulated in Real when analyzing
25   the “economic reality” of a situation: (1) “the degree of the alleged employer’s right to
26   control over the manner in which the work is performed”; (2) “the alleged employee’s
27   opportunity for profit or loss depending upon his managerial skill”; (3) “the alleged
28   employee’s investment in equipment or materials required for his task, or his


                                               -7-
 1   employment of helpers”; (4) “whether the service rendered requires a special skill”;
 2   (5) “the degree of permanence of the working relationship”; and (6) “whether the service
 3   rendered is an integral part of the alleged employer’s business.” Id. These factors,
 4   however, are not exhaustive and “[t]he presence of any individual factor is not dispositive
 5   of whether an employee/employer relationship exists.”        Id.   Instead, the “economic
 6   reality” controls regardless of whether contractual language purports to describe a
 7   working relationship. Id. Even “the subjective intent of the parties . . . cannot override
 8   the economic realities reflected in the factors.” Id.
 9          Plaintiff’s motion and reply do not address the “economic reality” of her
10   relationships with the Defendants or with non-parties MOBIT Technologies Ltd. and
11   McDonald. Plaintiff has not addressed the Real factors or provided any other information
12   or argument to support her claim that she was an employee of Defendants or non-parties
13   MOBIT Technologies Ltd. or McDonald. Therefore, she has not established that she was
14   an “employee,” as that term is defined by the statute and explained in Ninth Circuit case
15   law. Because Plaintiff has not established this essential element of her FLSA minimum
16   wage claim, she has not established that she is entitled to unpaid wages, damages, or
17   attorney’s fees. See 29 U.S.C. § 216(b).
18                 2.     Joint Employer Liability under the FLSA
19          Furthermore, even if Plaintiff had established that she was an employee of non-
20   party MOBIT Technologies Ltd., or non-party McDonald, or Defendants, she has not
21   established that Defendants and these non-parties were “joint employers.” Two or more
22   employers may be joint employers of an employee, with each employer having individual
23   liability for compliance with the FLSA. Bonnette, 704 F.2d at 1469 (citations omitted).
24   The Department of Labor regulations provide the following examples of joint
25   employment situations: “[w]here one employer is acting directly or indirectly in the
26   interest of the other employer (or employers) in relation to the employee”; or [w]here the
27   employers are not completely disassociated with respect to the employment of a
28   particular employee and may be deemed to share control of the employee, directly or


                                                 -8-
 1   indirectly, by reason of the fact that one employer controls, is controlled by, or is under
 2   common control with the other employer.” Id. at 1470 (quoting 29 C.F.R. § 791.2(b).)
 3         The determination of “joint employers” is based on a consideration of the total
 4   employment situation and the economic realities of the work relationship. Bonnette, 704
 5   F.2d at 1470.      The court considers the following four factors in making this
 6   determination: “whether the alleged employer (1) had the power to hire and fire the
 7   employees, (2) supervised and controlled employee work schedules or conditions of
 8   employment, (3) determined the rate and method of payment, and (4) maintained
 9   employment records.” Id. (citations omitted).
10         Plaintiff does not address these factors. Instead, Plaintiff attempts to support her
11   assertion that Defendants and non-parties MOBIT Technologies Ltd. and McDonald were
12   her joint employers by noting that Defendants “obtained intimate knowledge and
13   documentation related to Plaintiff’s pre-litigation communications with MOBIT
14   Technologies, payment detail from the $5,000.00 bank transaction between MOBIT
15   Technologies and Plaintiff, and a sworn statement from CEO of MOBIT Technologies.”
16   (Doc. 27 at 3.)     Plaintiff argues that these facts establish that “[t]he entities are
17   unquestionably related.” (Id.)
18         Even if the Court accepted Plaintiff’s arguments and concluded that Defendants
19   and non-parties MOBIT Technologies Ltd. and McDonald were “related” entities, or that
20   they shared information, these conclusions would not establish that they were joint
21   employers. Plaintiff has provided no information or argument from which the Court
22   could evaluate the economic realities of any relationship between Defendants, the non-
23   parties, and Plaintiff. Therefore, her conclusory assertion that Defendants and non-
24   parties MOBIT Technologies Ltd. and McDonald were “joint employers” does not
25   establish that any of these parties or non-parties was her employer. Therefore, she has
26   not established an essential element of her FLSA wage claim and she is not entitled to
27   unpaid wages, damages, or attorney’s fees. See 29 U.S.C. § 216(b).
28


                                                -9-
 1   III.   Defendants’ Motion for Attorney’s Fees
 2          In their motion for attorney’s fees, Defendants argue that Plaintiff’s counsel
 3   unreasonably and vexatiously multiplied the proceedings and, therefore, the Court should
 4   impose sanctions under 28 U.S.C. § 1927 and award Defendants $9,267.00 in attorney
 5   fees. (Doc. 26 at 7-8.) Defendants argue that the Court should award their attorney’s
 6   fees as a sanction against Plaintiff’s counsel for “(1) knowingly and intentionally
 7   pursuing claims against the incorrect party; and (2) continuing to seek relief under the
 8   FLSA after receiving a payment that exceeded the maximum recovery available,
 9   including unnecessarily opposing Defendants’ motion to dismiss.” (Id. at 7.)
10          In response to Defendants’ argument that Plaintiff’s counsel knowingly pursued
11   claims against the wrong parties, Plaintiff argues that her counsel acted appropriately
12   because “he suspected that the named entities were joint employers.” (Doc. 27 at 4.)
13   Defendants do not respond to these arguments in their reply and instead reassert their
14   arguments that Plaintiff’s counsel knowingly pursued moot claims. (Doc. 28 at 1-2.)
15   Similarly, Plaintiff does not respond to Defendants’ argument that her counsel
16   unreasonably pursued moot claims. Instead, Plaintiff argues that Defendants’ motion is
17   untimely under Local Rule 54.2. This argument fails under the plain language of Rule
18   54.2, which states that the rule does not apply to claims for attorney’s fees under
19   28 U.S.C. § 1927. See LRCiv 54.2. Nonetheless, as set forth below, the Court does not
20   find that Plaintiff’s counsel acted in bad faith and, therefore, denies Defendants’ motion
21   for attorney’s fees.
22          A.       Sanctions Under § 1927
23          Section 1927 provides that “[a]ny attorney . . . who so multiplies the proceedings
24   in any case unreasonably and vexatiously may be required by the court to satisfy
25   personally the excess costs, expenses, and attorneys’ fees reasonably incurred because of
26   such conduct.” 28 U.S.C. § 1927. The Ninth Circuit has held that “unreasonably and
27   vexatiously . . . implies a bad faith or intentional misconduct requirement not explicit in
28   the statute.”     Barnd v. City of Tacoma, 664 F.2d 1339, 1343 (9th Cir. 1982).


                                               - 10 -
 1   Consequently, “[s]anctions pursuant to section 1927 must be supported by a finding of
 2   subjective bad faith.” Blixseth v. Yellowstone Mountain Club, LLC, 796 F.3d 1004, 1007
 3   (9th Cir. 2015) (citation omitted). The Ninth Circuit has found that “bad faith is present
 4   when an attorney knowingly or recklessly raises a frivolous argument or argues a
 5   meritorious claim for the purpose of harassing an opponent.” Id. (citation and internal
 6   quotation marks omitted). An argument is frivolous when its resolution is “obvious” or it
 7   is “wholly without merit.” Nat’l Mass Media Telecomm. Sys., Inc. v. Stanley (In re Nat’l
 8   Mass Media Telecomm. Sys., Inc.), 152 F.3d 1178, 1181 (9th Cir. 1998).
 9         B.      Plaintiff’s Counsel Pursued Moot Claims
10         In this case, Plaintiff pursued her FLSA minimum wage claim against Defendants
11   after non-party MOBIT Technologies Ltd. wired Plaintiff $5,000, which she did not
12   return. On March 15, 2018, Defendants’ counsel sent an email to Plaintiff’s counsel
13   informing them of the wire transfer and how it compensated Plaintiff fully for her alleged
14   statutory damages. (Doc. 26, Ex. 3, Attach. A.) Defendants’ counsel reiterated the effect
15   of the $5,000 payment in a March 16, 2018 email, stating that Plaintiff “knowingly sued
16   the wrong parties and that [Plaintiff] has received payment in full [for her FLSA claim].”
17   (Id.) On March 27, 2018, Defendants’ counsel sent additional emails to Plaintiff’s
18   counsel advising them that their client has been paid an amount that exceeded what she
19   could recover for her FLSA wage claim and therefore her claim was moot. (Id., Ex. 3,
20   Attach. B.)
21         On April 2, 2018, Defendants filed a motion to dismiss for lack of subject matter
22   jurisdiction and argued that Plaintiff’s wage claim was moot because she had been fully
23   compensated for any damages. (Doc. 10.) Defendants also asserted that Plaintiff had
24   named the wrong parties, but they did not move to dismiss Plaintiff’s FLSA claims on
25   this basis. The Court granted the motion to dismiss. (Doc. 23.) Although the Court
26   rejected Plaintiff’s arguments in response to Defendants’ motion to dismiss, it does not
27   find that counsel engaged in intentional misconduct or acted in bad faith. Therefore, the
28   Court denies Defendants’ motion for attorney’s fees as a sanction under § 1927.


                                               - 11 -
 1   IV.   Conclusion
 2         As set forth above, Plaintiff did not establish an essential element of her FLSA
 3   claim—that Defendants were her employers—and therefore she did not establish their
 4   liability under the FLSA for damages or attorney’s fees. Therefore, the Court denies
 5   Plaintiff’s motion for attorney’s fees.    Additionally, although the Court finds that
 6   Plaintiff’s counsel pursued moot claims, it does not find that counsel acted in bad faith
 7   and therefore denies Defendants’ motion for attorney’s fees.
 8         Accordingly,
 9         IT IS ORDERED that Plaintiff’s Motion for Attorneys’ Fees and Costs (Doc. 25)
10   is DENIED.
11         IT IS FURTHER ORDERED that Defendant’s Cross-Motion for Attorneys’
12   Fees (Doc. 26) is DENIED.
13         Dated this 19th day of November, 2018.
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                               - 12 -
